DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed November 30, 2021. Claims 1-8, 11-13, 15, 17, 18, 22, 25, 27, 33, 36, 39 and 48-50 were previously pending. Applicant amended claims 3, 6-8, 11, 13, 17, 18, 22, 27, 33, 36, 39, 48 and 49 and cancelled claims 1, 2, 12, 25 and 50. Claims 3-8, 11, 13, 15, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are under consideration.
Applicant’s claim amendments and arguments overcame the previously presented claim rejections. This office action contains new grounds for rejection necessitated by amendment. Applicant’s argument regarding the rejection of claims 11-13, 15, 17 and 50 under 35 U.S.C. 103 over Alt in view of Rohatgi (such rejection was not presented in the previous office action) is addressed below.
Response to Arguments
Regarding the rejection of claims 11-13, 15, 17 and 50 under 35 U.S.C. 103 over Alt in view of Rohatgi, Applicant argues the following:
“The primers of Rohatgi are not alleged to have any degree of sequence identity with the claimed primers, merely to anneal to the same target gene. As explained in the instant specification, the recited primers offer unexpected results compared to what is described in the prior art at least because:
i. The instant primers are universal primers suitable for use with libraries from all users. See paragraph [00170].
ii. The instant primers are capable of multiplexed reactions. See paragraph [00191]. Design of primer combinations suitable for multiplex requires significant development and inventive work. Development of a multiplexed set of primers is not merely a matter of substituting mere alternatives, e.g., such as with standard PCR techniques.
Rohatgi does not teach or suggest that their primers are suitable or capable of either of these functions. Accordingly, the cited art cannot provide a reasonable expectation of success in arriving at the method of claim 3, or the results detailed above. Reconsideration and withdrawal of the rejection under 35 U.S.C. $103, is respectfully requested.”
Response
Applicant argues limitations which are not present in the claims. Claim 3 as amended does not require primers which can amplify all libraries or which are used in multiplex amplification.
Claim Interpretation
4.	Applicant defined the term “LAM-PCR in paragraph [0064] as follows:
“[0064] Linear Amplification Mediated PCR (LAM-PCR) is a type of PCR in which a primer to a known sequence (bait) is used to produce single-stranded DNA (ssDNA) from a target nucleic acid sequence, where the PCR product comprises sequence downstream from the site at which the primer anneals.”
5.	Applicant defined the term “primary locus-specific primer” in paragraph [0067] as follows:
“[0067] A primary locus-specific primer is a primer that can specifically anneal to a known sequence at at least one V, D, or J segment, a sequence flanking a V, D, or J segment, or a sequence flanking a sequence known/suspected to be involved in a rearrangement.”
6.	Applicant defined the term “adaptor molecule” in paragraph [0076] as follows:
“[0076] The adaptor molecule is a double-stranded oligonucleotide, e.g. a dsDNA molecule comprising a distal portion of known DNA sequence that can be used to design PCR primers for a nested PCR amplification; and a proximal portion comprising random nucleotides and a 3' overhang.”
7.	Applicant defined the term “barcode sequence” in paragraph [0083] as follows:
“…As used herein, "barcode" refers to a DNA sequence used as a barcode or tag for identification of a target molecule.”
8.	Applicant did not define the term “ligating”, therefore any attachment of an adaptor to single-stranded DNA is considered to anticipate this term.
9.	Applicant did not define the term “degenerate region of the targeted gene segment(s)”, therefore it is interpreted as being any region, since any region can have mutations.
10.	Applicant did not define the term “Ig repertoire sequences”, therefore any number of type of Ig sequences detected is considered to anticipate this term.
11.	Applicant did not define the terms “distal portion” and “proximal portion” of an adaptor, therefore they are interpreted as any portion of the adaptor.
12.	Regarding claim 3, step c) requires producing: i) a single-stranded DNA product by LAM-PCR, ii) cDNA by reverse transcription or iii) both ssDNA and cDNA.
Claim Rejections - 35 USC § 103
13.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
16.	Claims 3-8, 11, 13, 15, 17, 18, 22, 27, 33, 36, 39, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Hutchins et al. (US 2016/0040234 A1; published February 2016; previously cited),  Rohatgi et al. (J. Immunol. Meth., vol. 339, pp. 205-219, 2008; previously cited) and GenBank Accession No. AB189968 (March 2005; previously cited).
A) Regarding claim 3, Hutchins et al. teach a method of detecting VDJ rearrangements in Ig sequences ([0004]; [0023]; [0037]), the method comprising the steps of (since steps b) and f) are optional, they are omitted): 
a. extracting  mRNA from a cell (Fig. 1; [0008]); 
c. producing: cDNA from mRNA by reverse-transcription with at least multiple primary locus-specific primers (Fig. 4; [0008]; [0024]);
d. producing a ligated cDNA product by ligating the cDNA produced in step (c) to an adaptor, wherein the adaptor comprises: a distal portion of known DNA sequence that can be used to design PCR primers for a nested PCR amplification; a proximal portion of random nucleotides; and a 3' overhang (Fig. 4; [0008]; [0024]; where, after reverse transcriptase template switches to the template switching oligo, the oligo forms a double-stranded adapter attached to single-stranded cDNA); 
e. producing a nested PCR product by performing a nested-PCR with an adaptor-specific primer and at least one secondary locus-specific primer using the ligated product of step (d), thereby amplifying the nucleic acid sequence comprising Ig repertoire sequence (Fig. 5; [0008]; [0024]; [0039]); 
g. producing a sequenced nested PCR product by sequencing the nested PCR product ([0008]; [0024]; [0044]-[0074]); and 
h. aligning the sequenced nested PCR product against a reference sequence or antigen receptor database ([0078]).
Regarding claims 4 and 5, Hutchins et al. teach VDJ recombination ([0004]; [0037]).
Regarding claim 6, Hutchins et al. teach B cells ([0032]-[0033]).
Regarding claims 7, 18 and 22, Hutchins et al. teach cells exposed to antigen ([0102]-[0103]). Since the antigen exposure causes B-cell to undergo VDJ recombination, by teaching exposing cells to antigens Hutchins et al. inherently teach initiating VDJ recombination.
Regarding claim 8, Hutchins et al. teach somatic hypermutation in B-cells ([0003]).
Regarding claim 27, Hutchins et al. teach primers comprising affinity tags ([0038]).
Regarding claim 33, Hutchins et al. teach secondary primers comprising barcode sequences (Fig. 5).
Regarding claims 36 and 39, Hutchins et al. teach adaptor comprising random sequence between distal and proximal sequences (Fig. 4).
Regarding claim 48, Hutchins et al. teach do not teach a blocking step (Fig. 4 and 5; [0008]; [0024]).
Regarding claim 49, Hutchins et al. do not teach performing end repair before step c) (Fig. 4 and 5; [0008]; [0024]).
	B) Hutchins et al. do not teach using primers selected from primers with SEQ ID NO: 1-32 and 43-65. Hutchins et al. do not specifically teach sequence specific primers annealing to J segments of IgH chains.
Regarding claims 3, 11, 13, 15 and 17, Hutchins et al. teach ([0037]):
“[0037] In some embodiments, the region to be amplified includes the full clonal sequence or a subset of the clonal sequence, including the V-D junction, D-J junction of an immunoglobulin or T-cell receptor gene, the full variable region of an immunoglobulin or T-cell receptor gene, the antigen recognition region, or a CDR, e.g., complementarity determining region 3 (CDR3).”
	C) Regarding claims 3, 11, 13, 15 and 17, Rohatgi et al. teach primers for nested amplification of mouse rearranged Ig variable region genes, including four primers annealing to the four JH degenerate regions of IgH (page 206, paragraphs 6-7; page 207, Table 1).
	The instant primers with SEQ ID NO: 1 and 2 and the JH primers of Rohatgi et al. were aligned with a sequence of JH1 chain with GenBank Accession No. AB189968. The BLAST alignments of the primers of Rohatgi et al. are attached to this office action.
	SEQ ID NO: 1
LOCUS       AB189968                 398 bp    DNA     linear   ROD 26-JUL-2016
DEFINITION  Mus musculus JH1 gene for immunoglobulin H-chain V-region, partial
            cds, strain:C57BL/6.
ACCESSION   AB189968
VERSION     AB189968.1
KEYWORDS    .
SOURCE      Mus musculus (house mouse)
  ORGANISM  Mus musculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
            Muroidea; Muridae; Murinae; Mus; Mus.
REFERENCE   1
  AUTHORS   Furukawa,K., Manabe,A., Furukawa,A., Kuba,H., Okajima,T. and
            Azuma,T.
  TITLE     Initial repertoire of anti-(4-hydroxy-3-nitrophenylacetyl)
            antibodies as potential donors for effective affinity maturation
  JOURNAL   Mol. Immunol. 43 (11), 1751-1760 (2006)
   PUBMED   16406527
REFERENCE   2  (bases 1 to 398)
  AUTHORS   Furukawa,A. and Furukawa,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-SEP-2004) Koji Furukawa, National Institute of
            Advanced Industrial Science and Technology, Age Dimension Research
            Center; 1-1-1, Higashi, Tsukuba, Ibaraki 305-8566, Japan
            (E-mail:koji-furukawa@aist.go.jp, Tel:81-29-861-6749,
            Fax:81-29-861-2704)
FEATURES             Location/Qualifiers
     source          1..398
                     /organism="Mus musculus"
                     /mol_type="genomic DNA"
                     /strain="C57BL/6"
                     /db_xref="taxon:10090"
                     /haplotype="H-2B"
                     /cell_type="liver cells"
                     /germline
                     /note="Mus musculus genomic DNA for immunoglobulin JH1
                     gene"
     gene            212
                     /gene="JH1"
     CDS             212
                     /gene="JH1"
                     /note="9th position is occupied by Thr instead of Ala used
                     in H-2D mice;
                     a part of immunoglobulin H-chain V-region"
                     /codon_start=1
                     /product="immunoglobulin H-chain V-region"
                     /protein_id="BAD90913.1"
                     /translation="YWYFDVWGTGTTVTVSS"

  Query Match             100.0%;  Score 19;  DB 804;  Length 398;
  Best Local Similarity   100.0%;  
  Matches   19;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 CTGCAGCATGCAGAGTGTG 19
              |||||||||||||||||||
Db         80 CTGCAGCATGCAGAGTGTG 98



	SEQ ID NO: 2
LOCUS       AB189968                 398 bp    DNA     linear   ROD 26-JUL-2016
DEFINITION  Mus musculus JH1 gene for immunoglobulin H-chain V-region, partial
            cds, strain:C57BL/6.
ACCESSION   AB189968
VERSION     AB189968.1
KEYWORDS    .
SOURCE      Mus musculus (house mouse)
  ORGANISM  Mus musculus
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Glires; Rodentia; Myomorpha;
            Muroidea; Muridae; Murinae; Mus; Mus.
REFERENCE   1
  AUTHORS   Furukawa,K., Manabe,A., Furukawa,A., Kuba,H., Okajima,T. and
            Azuma,T.
  TITLE     Initial repertoire of anti-(4-hydroxy-3-nitrophenylacetyl)
            antibodies as potential donors for effective affinity maturation
  JOURNAL   Mol. Immunol. 43 (11), 1751-1760 (2006)
   PUBMED   16406527
REFERENCE   2  (bases 1 to 398)
  AUTHORS   Furukawa,A. and Furukawa,K.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-SEP-2004) Koji Furukawa, National Institute of
            Advanced Industrial Science and Technology, Age Dimension Research
            Center; 1-1-1, Higashi, Tsukuba, Ibaraki 305-8566, Japan
            (E-mail:koji-furukawa@aist.go.jp, Tel:81-29-861-6749,
            Fax:81-29-861-2704)
FEATURES             Location/Qualifiers
     source          1..398
                     /organism="Mus musculus"
                     /mol_type="genomic DNA"
                     /strain="C57BL/6"
                     /db_xref="taxon:10090"
                     /haplotype="H-2B"
                     /cell_type="liver cells"
                     /germline
                     /note="Mus musculus genomic DNA for immunoglobulin JH1
                     gene"
     gene            212
                     /gene="JH1"
     CDS             212
                     /gene="JH1"
                     /note="9th position is occupied by Thr instead of Ala used
                     in H-2D mice;
                     a part of immunoglobulin H-chain V-region"
                     /codon_start=1
                     /product="immunoglobulin H-chain V-region"
                     /protein_id="BAD90913.1"
                     /translation="YWYFDVWGTGTTVTVSS"

  Query Match             100.0%;  Score 20;  DB 804;  Length 398;
  Best Local Similarity   100.0%;  
  Matches   20;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 TGACATGGGGAGATCTGAGA 20
              ||||||||||||||||||||
Db        109 TGACATGGGGAGATCTGAGA 128

	Rohatgi et al. JH outer

    PNG
    media_image1.png
    211
    642
    media_image1.png
    Greyscale

	Rohatgi et al. JH inner

    PNG
    media_image2.png
    218
    651
    media_image2.png
    Greyscale

	Therefore, the instant primers with SEQ ID NO: 1 and 2 anneal to the same sequence of the JH1 region as the outer and inner primers of Rohatgi et al.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a nested amplification strategy of Hutchinson et al. with the gene-specific primers hybridizing to the J-region of the IgH gene, as suggested by Rohatgi et al. The motivation to do so would have been that using the J-region primers allowed amplification of shorter fragments encompassing the VDJ region, allowing for complete sequencing of the whole region. As can be seen from Fig. 3 of Hutchins et al., the amplified fragment is about 500 bp long, leaving a gap of 200 bp in the sequence without sequencing reads, therefore potentially missing rearrangement points and mutations. 
	Further it would have been prima facie obvious to one of ordinary skill in the art to have chosen the primers within the JH region in such a way as to optimize the length of sequencing library fragments. As stated by Rohatgi et al. (page 206, sixth paragraph):
	“The Ig sequences were downloaded from the international ImMunoGeneTics information system (IMGT; http://imgt.cines.fr) (Lefranc, 2003) and IgBLAST (http://www.ncbi.nlm.nih.gov/igblast/) databases. The sequenceswere grouped into various
Ig gene families according to IMGT nomenclature. The sequences were aligned and analyzed using MacVector (with Assembler) software (version 9.5.1, MacVector Inc., USA). The designed primers were tested using PCR simulating software, Amplify 3 (version 3.1.4) (http://engels.genetics.wisc.edu/amplify).”
Therefore considering that primer design and testing can be performed in silico using known sequences, the claimed primers are prima facie obvious over primers of Rohatgi et al. in the absence of secondary considerations.
17.	No claims are allowed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789. The examiner can normally be reached M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        January 18, 2022